Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This office action is in response to communication filed 6/08/22. 
Response to Amendment
	The examiner acknowledges the cancellation of claims 1-20 and the addition of claims 21-40.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979 in view of Carlson et al. US Patent Application Publication 20050055130 and further in view of Holloway et al. US Patent Application Publication 20060041655.

      Regarding claim 21, Hirano teaches a construction tool, comprising:

a tool body (fig. 2); and

a power source(col. 4 lines 56-57);

wherein the construction tool is configured to receive a command signal from a remote device (col. 4 line 65-col. 5 line 5). Hirano is silent on teaching the command signal is encrypted and the command signal includes a unique identifier. Carlson al. in an analogous art teaches encrypting the command signal transmitted from a remote control (paragraph 020)and the remote control signal include identifying information (paragraph 020). Carlson is not specific in teaching the identifying information is an unique identifier for identifying the remote control the device receiving the remote control signal is configured to verify the unique identifier. Holloway et al.in an analogous art teaches the remote control signal include a unique identifier for identifying the transmitter and the device receiving the remote control signal is configured to verify the unique identifier (paragraph 0365-0367). 
	It would have been obvious to one of ordinary skill in the art to modify the system of Hirano as disclosed by Carlson in view of Holloway at the time of the invention because such modification improves the security of the apparatus and ensure that only authorized remote control devices are allow to control the apparatus.  

Claim 21,23-24,36-38,40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scanlon US Patent 6536553 in view of Carlson et al. US Patent Application Publication 20050055130 and further in view of Holloway et al. US Patent Application Publication 20060041655.

      Regarding claim 21,36,37, Scanlon teaches a construction tool, comprising:

a tool body (fig. 1, col. 6 lines 20-35); and

a power source(col. 9 line 12);

wherein the construction tool is configured to receive a command signal from a remote device (col. 17 lines 54-65). Scanlon is silent on teaching the command signal is encrypted and the command signal includes a unique identifier. Carlson al. in an analogous art teaches encrypting the command signal transmitted from a remote control (paragraph 020)and the remote control signal include identifying information (paragraph 020). Carlson is not specific in teaching the identifying information is an unique identifier for identifying the remote control the device receiving the remote control signal is configured to verify the unique identifier. Holloway et al.in an analogous art teaches the remote control signal include a unique identifier for identifying the transmitter and the device receiving the remote control signal is configured to verify the unique identifier (paragraph 0365-0367). 
	It would have been obvious to one of ordinary skill in the art to modify the system of Scanlon as disclosed by Carlson in view of Holloway at the time of the invention because such modification improves the security of the apparatus and ensure that only authorized remote control devices are allow to control the apparatus.  

               Regarding claim 23,38, and 40, Scanlon teaches the construction tool is configured to alter a parameter related to speed in response to the command signal (col. 17 line-66-col. 18 line 12).
               Regarding claim 24, Scanlon teaches the construction tool further comprises a laser generator that emits a laser beam in a horizontal plane (col. 11 lines 25-35).
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scanlon US Patent 6536553 in view of Carlson et al. US Patent Application Publication 20050055130  in view of Holloway et al. US Patent Application Publication 20060041655 and further in view of Lewiner US Patent 4692762. 
Regarding claim 22, Scanlon in view of Carlson in view of Holloway teaches the remote control transmitting its unique identifier but is not explicit in teaching how the unique identifier is attached to the remote control signal. Lewiner in an analogous art teaches prepending the remote control unique identifier (M) to the remote control signal (fig. 1, col. 4 line 67-col. 5 line 3).
It would have been obvious to one of ordinary skill in the art to modify the system of Scanlon in view of Carlson in view of Holloway as disclosed by Lewiner at the time of the invention because such modification represents the selection of the means for attaching the unique identifier to the remote control signal from a finite number of attachment means for proving the predictable result of transmitting the unique identifier of the remote control to the host device. 

           Claim 25-28,29, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scanlon US Patent 6536553   in view of Holloway et al. US Patent Application Publication 20060041655


       Regarding claim 25,27,29, Scanlon teaches a construction tool, comprising:

a tool body (fig. 1, col. 6 lines 20-35); and

a power source (col. 9 line 12);

wherein the construction tool is configured to receive a command signal from a
remote device (col. 17 lines 54-65);
wherein the construction tool is operable to change at least one of an operation
or state based on the command signal (col. 17 line-66-col. 18 line 12). Scanlon is silent on teaching the command signal includes a unique identifier.  Holloway et al.in an analogous art teaches the remote control signal include a unique identifier for identifying the transmitter and the device receiving the remote control signal is configured to verify the unique identifier (paragraph 0365-0367). Holloway teaches  verifying the unique identifier by determining if the unique identifier matches a saved unique identifier (paragraph 0367). Holloway teaches the host device memory store the unique identifier by programming the memory of the host device  with the unique identifier of the remote control (paragraph 0366).

	It would have been obvious to one of ordinary skill in the art to modify the system of Scanlon as disclosed by Carlson in view of Holloway at the time of the invention because such modification improves the security of the apparatus and ensure that only authorized remote control devices are allow to control the apparatus.  

         Regarding claim 26, Scanlon teaches the construction tool is configured to alter a parameter related to speed in response to the command signal (col. 17 line-66-col. 18 line 12).

       Regarding claim 28, Scanlon teaches the construction tool includes a memory (computer inherently include memory, col. 9 lines 30-40).
               Regarding claim 35, Scanlon teaches the construction tool further comprises a laser generator that emits a laser beam in a horizontal plane (col. 11 lines 25-35).


Claim 30-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scanlon US Patent 6536553  in view of Holloway et al. US Patent Application Publication 20060041655 and further in view of Paradiso et al. US Patent Application Publication 20070013523.  


           Regarding claims 30-32, Scanlon is silent on teaching the construction tool include a low power consumption sleep mode. Paradisco in an analogous art teaches an electronic device that include a low power sleep mode, is operable to receive the command signal in the sleep state, is operable to manually locally receive a command during the sleep state (paragraph 012).   

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Scanlon in view of Holloway as disclosed by Paradisco because such modification represent improvement over the system Scanlon and provide a power saving means. 
            Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scanlon US Patent 6536553   in view of Holloway et al. US Patent Application Publication 20060041655 and further in view of Watanabe US Patent Application Publication 20020060082.
	Regarding claim 33, Scanlon teaches the construction tool include a handle (36,fig. 2); but is not explicit in teaching a battery pack. Watanabe in an analogous art teaches the use of a battery pack to power a construction tool (paragraph 061).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Scanlon  in view of Holloway as disclosed by Watanabe because such modification represents an improvement by providing a more reliable and enduring battery power. 


Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scanlon US Patent 6536553 in view of Holloway et al. US Patent Application Publication 20060041655 and further in view of Lewiner US Patent 4692762. 
Regarding claim 34, Scanlon in view of Carlson in view of Holloway teaches the remote control transmitting its unique identifier but is not explicit in teaching how the unique identifier is attached to the remote control signal. Lewiner in an analogous art teaches prepending the remote control unique identifier (M) to the remote control signal (fig. 1, col. 4 line 67-col. 5 line 3).
It would have been obvious to one of ordinary skill in the art to modify the system of Scanlon in view of Holloway as disclosed by Lewiner at the time of the invention because such modification represents the selection of the means for attaching the unique identifier to the remote control signal from a finite number of attachment means for proving the predictable result of transmitting the unique identifier of the remote control to the host device. 

        Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scanlon US Patent 6536553 in view of Carlson et al. US Patent Application Publication 20050055130  in view of Holloway et al. US Patent Application Publication 20060041655 and further in view of Watanabe US Patent Application Publication 20020060082.
	Regarding claim 39, Scanlon teaches the construction tool include a handle (36,fig. 2); but is not explicit in teaching a battery pack. Watanabe in an analogous art teaches the use of a battery pack to power a construction tool (paragraph 061).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Scanlon in view of Carlson in view of Holloway as disclosed by Watanabe because such modification represents an improvement by providing a more reliable and enduring battery power. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683